REVERSE, VACATE, and REMAND; and Opinion Filed June 8, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01216-CV

                    THE STATE OF TEXAS, Appellant
                                V.
        DALLAS COUNTY, CITY OF DALLAS, IRVING INDEPENDENT
   SCHOOL DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
            DALLAS COUNTY SCHOOL EQUALIZATION FUND,
             AND PARKLAND HOSPITAL DISTRICT, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. TX-12-30113

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                    Opinion by Justice Brown
       In this interlocutory appeal in a case involving property taxes, the State of Texas

contends the trial court erred in denying its plea to the jurisdiction based on sovereign immunity.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West 2015). Appellees agree the

State’s plea to the jurisdiction should have been granted. They have filed a motion asking us to

reverse and remand so they can dismiss the State from the lawsuit. We grant appellees’ motion.

We reverse and vacate the trial court’s August 25, 2014 order denying the plea to the jurisdiction
and remand the cause to the trial court for further proceedings consistent with this opinion.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE


141216F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THE STATE OF TEXAS, Appellant                        On Appeal from the 68th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01216-CV         V.                        Trial Court Cause No. TX-12-30113.
                                                     Opinion delivered by Justice Brown. Justices
DALLAS COUNTY, CITY OF DALLAS,                       Lang-Miers and Schenck participating.
IRVING INDEPENDENT
SCHOOL DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND,
AND PARKLAND HOSPITAL DISTRICT,
Appellees

        In accordance with this Court’s opinion of this date, we REVERSE and VACATE the
trial court’s August 25, 2014 order and REMAND the cause to the trial court for further
proceedings consistent with this opinion.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 8th day of June, 2015.




                                               –3–